Per Curiam.
John Heesch, appellee, procured from Loup City a license to sell intoxicating liquors during the municipal year beginning in May, 1908. Benjamin T. Snyder and others Avere remonstrators, and, when defeated before the city council, appealed from the order granting the license to the district court, where the license was upheld. They subsequently appealed to this court, and here reneAV the attack made by them below on the issuance of the license. On the face of the record it appears that the period for which the license was issued has long since expired. It folloAArs that mooted questions only are presented for consideration. Halverstadt v. Berger, 72 Neb. 462. As was held in Cutcomp v. Utt, 60 Ia. 156: “Courts are not organized to determine mere abstractions, and Avill refuse, on their OAvn motion, to proceed in a cause which inyolyes only a right which has ceased to exist.” Mills v. Green, 159 U. S. 651; Chicago, R. I. & P. R. Co. v. Dey, 76 Ia. 278; Matter of Manning, 139 N. Y. 446; People v. Common Council, 82 N. Y. 575. The rule stated Avill be *779applied herein, since the record shows that appellants made no motion in this court to advance the case for determination during the existence of the license.
Appeal dismissed.